AFFIRMED and Opinion Filed June 30, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00426-CR

                   WILLIAM MICHAEL CASON, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                On Appeal from the 204th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F-1914112-Q

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Schenck
      William Michael Cason appeals his conviction for the second-degree felony

of aggravated assault with a deadly weapon. We affirm the trial court’s judgment.

Because all issues are settled in law, we issue this memorandum opinion. TEX. R.

APP. P. 47.4.

                                  BACKGROUND

      Appellant was charged with having caused bodily injury to the complainant

by shooting him with a firearm. Appellant pleaded guilty to the charge and judicially

confessed to having committed the offense. Appellant elected to have the trial court

judge assess punishment.
        Appellant called himself, his grandfather though marriage, and his father,

mother, sister and aunt to testify. Appellant’s witnesses generally testified that

appellant’s commission of the offense was not in keeping with his general character.

The State called the complainant and the complainant’s mother to testify as to the

injuries the complainant suffered as a result of the shooting and as to how the event

has impacted their lives. The State also introduced into evidence surveillance video

from the complainant’s home capturing the commission of the offense after

appellant’s brother and the complainant engaged in a fist fight and showing appellant

shoot the complainant in the back as he was walking away,1 and an Instagram posting

the following day in which appellant and his brother laugh and make light of the

shooting. After both sides rested and closed, and after hearing closing arguments,

the trial court assessed punishment at fifteen years’ confinement. The trial court

certified appellant’s right to appeal and appellant timely filed his notice of appeal.

                                             DISCUSSION

        Appellant’s appointed counsel filed an Anders brief and motion to withdraw

stating that she diligently reviewed the entire appellate record and that, in her

opinion, there are no meritorious issues on appeal. See Anders v. California, 386

U.S. 738, 744 (1967). Counsel’s brief meets the requirements of Anders as it

presents a professional evaluation showing why there are no non-frivolous grounds


    1
      The bullet pierced the complainant’s small intestine and liver after entering through the left side of
his back.
                                                   –2–
for advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim.

App. 2008) (orig. proceeding).

          In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978), appellant’s counsel has carefully discussed why, under

controlling authority, an appeal from the judgment and sentence is without merit and

frivolous because the record reflects no reversible error and, in her opinion, there are

no grounds upon which an appeal can be predicated. Counsel specifically noted,

from her review of the following, that she found no issues presented for review: (1)

the sufficiency of the indictment,2 (2) pretrial hearing,3 (3) voir dire and opening

statements,4 (4) sufficiency of the evidence,5 and (5) the voluntariness of the plea.6

In addition, counsel reviewed the performance of trial counsel and concluded the

record does not reflect counsel failed to interpose a proper objection that might have

preserved reversible error and states nothing in the record suggests the punishment

assessed is grossly disproportionate to the crime.



    2
        The indictment contained all elements of the offense and conferred jurisdiction on the trial court.
    3
     No pretrial motions were filed and thus there are no rulings on any pretrial motion to support an
appeal.
    4
      Because appellant entered an open plea of guilty to the offense, there was no voir dire conducted in
the case and no opening statements were made, thus, voir dire and opening statements are not subjects for
complaint on appeal.
    5
     Appellant executed a written sworn judicial confession in which he stated that he committed each
element of the offence as alleged in the indictment.
    6
      Appellant acknowledged that he read and understood every document he signed including the court’s
written admonishments regarding his constitutional and statutory rights and orally stated on the record that
he was voluntarily waiving those rights and voluntarily entering his plea of guilt.
                                                      –3–
      Counsel delivered a copy of the brief to appellant, and by letter dated

November 12, 2020, we advised appellant of his right to file a pro se response by

January 4, 2021. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014)

(noting appellant has right to file pro se response to Anders brief filed by counsel).

We advised appellant that failure to file a pro se response by that date would result

in the case being submitted on the Anders brief alone. Appellant did not file a

response.

      Upon receiving an Anders brief, this Court must conduct a full examination

of all proceedings to determine whether the case is wholly frivolous. Penson v. Ohio,

488 U.S. 75, 80 (1988). Having reviewed the entire record and counsel’s brief, we

find nothing that would arguably support the appeal. See Bledsoe v. State, 178

S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (explaining appellate court’s duty in

Anders cases). Accordingly, we affirm the trial court’s judgment.

      In accordance with Anders, counsel has filed a motion to withdraw from the

case. See Anders, 386 U.S. at 744; Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing

the appellate court that the appeal is frivolous.”). We grant counsel’s motion to

withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of the opinion and judgment to appellant and to advise appellant of

                                         –4–
his right to pursue a petition for review. See TEX. R. APP. P. 48.4.

                                    CONCLUSION

      We affirm the trial court’s judgment.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE

DO NOT PUBLISH
TEX. R. APP. P. 47

200426F.U05




                                         –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WILLIAM MICHAEL CASON,                       On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1914112-Q.
No. 05-20-00426-CR          V.               Opinion delivered by Justice
                                             Schenck. Justices Reichek and
THE STATE OF TEXAS, Appellee                 Carlyle participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 30th day of June, 2021.




                                       –6–